DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NOTE:  The term “processing unit” recited in independent claims 1 and 5 is a structural term and is NOT interpreted as invoking 35 USC 112f.  Applicant, being his own lexicographer, describes the term as being structural at paragraph 0015 of PG Publication 2020/0334867 as follows:

    PNG
    media_image1.png
    375
    1028
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Convolutional Network for Attribute-driven and Identity-preserving Human Face”, arXiv:1608.06434v1 except for elements highlighted in italicized bold below:

Regarding claims 1, 5, and 11, and using claim 1 as an example, an electronic device, comprising: 

a processing unit; 

a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to perform acts, the acts including: 

obtaining a first image about a face of a first user and a second image about a face of a second user (the “reference face” is a first user, and the “attribute guided face” is the second user:

    PNG
    media_image2.png
    587
    1041
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    1459
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    655
    1489
    media_image4.png
    Greyscale


 ); 

extracting a first feature from the first image, the first feature characterizing a first identity of the first user (


    PNG
    media_image5.png
    245
    921
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    271
    1448
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    210
    1510
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    208
    1456
    media_image8.png
    Greyscale

 ); 

extracting a second feature from the second image, the second feature characterizing a plurality of attributes of the second image other than a second identity of the second user (

    PNG
    media_image9.png
    272
    933
    media_image9.png
    Greyscale


    PNG
    media_image6.png
    271
    1448
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    210
    1510
    media_image7.png
    Greyscale


    PNG
    media_image10.png
    157
    1465
    media_image10.png
    Greyscale

 ); and

 generating a third image about a face of the first user based on the first and second features, the third image reflecting the first identity of the first user and the plurality of attributes of the second image (the target face:


    PNG
    media_image11.png
    604
    1035
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    687
    769
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    334
    1471
    media_image13.png
    Greyscale

 ) . 



“a processing unit; 

a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to perform acts, the acts including:”

	Yoo teaches a system very similar to the claimed invention for transforming a face image based on an attribute image:


    PNG
    media_image14.png
    506
    606
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    481
    544
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    468
    531
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    494
    499
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    703
    835
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    534
    828
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    925
    841
    media_image20.png
    Greyscale

.




	Regarding claim 5 specifically, Li teaches the neural network training at section 3.2.


Regarding claims 2, 6, and 12, and using claim 2 as an example, the device according to claim 1, wherein extracting the first feature comprises: extracting the first feature from the first image using a first sub-network in a learning network for face synthesis, the first feature being extracted from at least one layer of the first sub-network (

    PNG
    media_image21.png
    430
    1421
    media_image21.png
    Greyscale


 ). 

Regarding claims 3, 7, and 13, and using claim 3 as an example, the device according to claim 2, wherein extracting the second feature comprises: extracting the second feature from the second image using a second sub-network in the learning network, the second feature being extracted from at least one layer of the second sub-network ( 

    PNG
    media_image22.png
    473
    1595
    media_image22.png
    Greyscale

). 

Regarding claims 4, 8, and 14, and using claim 4 as an example, the device according to claim 3, wherein generating the third image comprises: generating the third image based on the first and second 

    PNG
    media_image23.png
    420
    1557
    media_image23.png
    Greyscale

 ). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Convolutional Network for Attribute-driven and Identity-preserving Human Face”, arXiv:1608.06434v1 [cs.CV] 23 Aug 2016, 9 pages, in view of Yoo et al. (US 11,093,780 B2) as applied to claim 8 above, and further in view of Li et al., “Deep Identity-aware Transfer of Facial Attributes”, arXiv:1610.05586v1 [cs.CV] 18 Oct 2016, pages 1-13, referred to herein below as “Li II”.  

Li does not teach:

Regarding claim 9, the device according to claim 8, wherein the learning network includes a fourth sub-network, an input of the first sub-network and an output of the third sub-network being coupled to an input of the fourth sub-network, and training the learning network comprises: training the fourth sub-network such that the fourth sub-network classifies the first image and the third image as about a same user, and 



	Li II also teaches a system for identity preserving facial attribute transfer ( 

    PNG
    media_image24.png
    678
    591
    media_image24.png
    Greyscale

), comprising a transformation network (figure 2:


    PNG
    media_image25.png
    526
    678
    media_image25.png
    Greyscale

).

	For training purposes, Li II teaches:   

Regarding claim 9, the device according to claim 8, wherein the learning network includes a fourth sub-network, an input of the first sub-network and an output of the third sub-network being coupled to an input of the fourth sub-network, and training the learning network comprises: training the fourth sub-network such that the fourth sub-network classifies the first image and the third image as about a same user (

    PNG
    media_image26.png
    390
    757
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    97
    581
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    99
    573
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    201
    962
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    148
    572
    media_image30.png
    Greyscale

 ), and 

Regarding claim 10, the device according to claim 9, wherein the learning network includes a fifth sub-network, an output of the third sub-network and an input of the second sub-network being coupled to an input of the fifth sub-network, and training the learning network comprises: training the fifth sub-network such that the fifth sub-network classifies the second image as an original image and the third image as a synthesized image (figure 2:




    PNG
    media_image31.png
    302
    793
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    120
    564
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    99
    586
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    110
    597
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    260
    923
    media_image35.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to include, as part of the sub-network training of Li, the fourth “same user” subnetwork of Li II, and the fifth “original image” subnetwork of Li 

    PNG
    media_image36.png
    263
    563
    media_image36.png
    Greyscale

). 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, while the teaching of Li II continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665